Citation Nr: 0014852	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
for a claim for service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1975 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA). 

In April 1996 the RO denied service connection for 
sarcoidosis.  The veteran was notified of that decision and 
of his appellate rights.  He did not appeal that rating 
decision, which is now final.  


FINDINGS OF FACT

1.  In April 1996 the RO denied the veteran's claim for 
entitlement to service connection for sarcoidosis.  The 
veteran did not appeal this decision.

2.  The evidence received subsequent to the unappealed April 
1996 rating decision is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The veteran's claim for service connection for 
sarcoidosis is plausible.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision of the RO, which denied 
entitlement to service connection for sarcoidosis, is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the April 1996 rating 
decision, in which service connection for sarcoidosis was 
denied, is new and material, and serves to reopen the 
appellant's claim.  38 U.S.C.A. § 5108, (West 1991); 38 
C.F.R. § 3.156 (1999).

3.  The veteran's claim for service connection for 
sarcoidosis is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
1991).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The evidence of record at the time of the April 1996 rating 
action may be briefly summarized.  The veteran's service 
medical records (SMR's) show that he was seen in June 1978 
for coughing, shortness of breath, and was assessed with 
bronchitis. 

The veteran was hospitalized in February 1981 for shortness 
of breath and hilar lymphadenopathy.  Repeat chest x-rays 
shows complete resolution of the veteran's hilar adenopathy 
that was felt to possibly represent burnout sarcoid.  
Pulmonary function studies and fiberoptic bronchoscopy were 
completed.  It was reported at that time that the veteran 
seemed to have no significant disability from his lung 
disease.  The diagnosis was an abnormal chest x-ray, stable, 
etiology undetermined with no significant impairment. 

A March 1981 SMR shows an assessment of a possible burned-out 
sarcoid, currently without physical defect.  The veteran's 
March 1981 report of medical examination shows that the 
veteran listed lungs and chest as abnormal, and was notated 
with an abnormal chest x-ray.  The summary of defects and 
diagnoses listed an abnormal chest x-ray, etiology 
undetermined. 

A May 1981 VA examination showed that the veteran provided to 
the examiner, by history, that he was hospitalized in 
February 1981 for evaluation of hilar lymphadenopathy for 
which he had a fiberoptic bronchoscopy and a biopsy through 
the fiberoptic-scope.  The examiner noted that the adenopathy 
improved spontaneously, and it was speculated that he had 
burned out sarcoid but no definitive diagnosis was made.  
Apparently, the tissue biopsy was not diagnostic of sarcoid.  
Chest x-rays showed that no hilar or mediastinal adenopathy 
was identified on the films.  There were scattered calcified 
granulomata.  The impression was of old granulomatous 
disease, no active disease.  The diagnosis was no active, 
disabling, or pulmonary problem identified on examination.  

In July 1981 the RO denied service connection for 
sarcoidosis.  At that time it was determined that no 
pulmonary problem was identified on the last examination.  
This denial was based on the fact that no active, disabling, 
or pulmonary disease was identified.  The veteran was 
notified of this decision and of his appellate rights.  The 
veteran did not appeal and this decision is final.  
38 U.S.C.A. § 7105.

The veteran seen at a VA outpatient clinic in July 1987 
showing the veteran was evaluated for a lung problem.  The 
diagnoses were questionable chronic lung disease, allergic 
component, and questionable old sarcoid.  A conclusive 
diagnosis was not shown.  A September 1987 rating decision 
denied reopening the claim for service connection for 
sarcoidosis on the basis that the evidence did not present a 
new factual basis, which warranted a change in the prior 
decision.  The veteran was notified of this decision and of 
his appellate rights.  The veteran did not appeal and this 
decision is final.  38 U.S.C.A. § 7105.  However, the veteran 
may reopen his claim by the submission of new and material 
evidence. 38 C.F.R. § 3.156(a) (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

The VA is directed to consider the evidence that has been 
added to the record since the last final disallowance of the 
claim on any basis, including a decision refusing, because of 
a lack of new and material evidence, to reopen a previously 
and finally disallowed claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  The evidence must be reviewed in light 
of the pertinent statutes and regulations.  Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995).  

The evidence received since the April 1996 decision includes 
private and VA medical records dated from 1995 to 1999 
showing treatment for various disorders, and includes a 
diagnosis of sarcoidosis.  

To summarize, VA medical treatment records dated in 1999 show 
for the first time that the veteran has a diagnosis of 
sarcoidosis.  The Board finds that the foregoing evidence is 
new because it is not cumulative, as it not evidence 
previously considered.  This evidence is material because it 
may show the presence of a sarcoidosis disorder, which has 
become apparent from post-discharge treatment records.  
Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for sarcoidosis is 
reopened.

As previously indicated, the Board has determined that new 
and material evidence has been received with regard to the 
veteran's claim for service connection for a sarcoidosis, and 
that claim has accordingly been reopened.  In Elkins v. West, 
12 Vet. App. 209 (1999), the United States Court of Veterans 
Appeals (Court) held that that in making a determination as 
to whether new and material evidence has been submitted to 
reopened a previously denied final decision, a three step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, then the Secretary must 
determine whether, the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the merits of the claim will be evaluated after the 
duty to assist under 38 U.S.C.A. § 5107(b) (West1991) has 
been fulfilled.  

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown. 7 Vet. App. 498 (1995).

In this regard, service medical records show treatment for 
lung problems and possible burned-out sarcoid in addition to 
several other questionable diagnoses of sarcoidosis.  The 
1999 VA outpatient records contain a diagnosis of 
sarcoidosis.  The Board finds the evidence tends to show that 
sarcoidosis may have had its onset while the veteran was on 
active duty.  Accordingly, it is the Board's judgment that 
the veteran's claim of service connection for sarcoidosis is 
well grounded.  


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for sarcoidosis is 
reopened.

The claim of entitlement to service connection for 
sarcoidosis is well grounded.  To this extent only, the 
appeal is granted.


REMAND

As previously discussed, the Board has determined that the 
veteran's claim for service connection for sarcoidosis is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Once it has been determined that a claim is well 
grounded VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. § 5107, 
to include a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1991).  In this regard, the service medical records 
show that the veteran was evaluated for possible sarcoidosis.  
The recent VA treatment records contain a diagnosis of 
sarcoidosis.  As such, the Board is of the opinion that a 
current VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for sarcoidosis which have not 
been previously submitted. 

2.  The RO should request the VA medical 
facility in Huntsville, Alabama to 
furnish copies of any additional 
treatment records, to include x-rays, 
covering the period from June 28, 1999 to 
the present.  

3.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature and severity of any 
lung disorder, to include the reported 
sarcoidosis.  In addition to x-rays, any 
other testing deemed necessary should be 
performed. Following the examination and 
in conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any lung 
disorder diagnosed, to include 
sarcoidosis, is related to the veteran's 
period of service.  A complete rational 
for any opinion expressed should be 
included in the examination report.


Thereafter the case should be reviewed by the RO.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals





 


